Citation Nr: 1746876	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-07 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for left hallux ingrown toenail.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served active duty in the U.S. Army from February 1982 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran filed a claim for earlier effective date for service connection for the left ingrown toenail in a February 2017 Statement in Support.  The RO provided correspondence to the Veteran informing her that she needed to request a revision based on clear and unmistakable error (CUE) with respect to the assignment of the effective date.  To date, the Veteran has not requested revision based on CUE; therefore, the issue is not before the Board.


FINDINGS OF FACT

In a February 2017 written statement, the Veteran withdrew the appeal for an initial compensable rating for left hallux ingrown toenail.


CONCLUSION OF LAW

The issue of entitlement to an initial compensable rating for left hallux ingrown toenail has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

In a February 2017 Statement in Support of Claim, the Veteran expressly stated that "[I] wish to withdraw the appeal for the increased evaluation for the left hallux ingrown toenail for I am satisfied with 10 [percent] evaluation."

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204 (2016).  The Board finds that the Veteran has effectively withdrawn her appeal for an initial compensable rating for left hallux ingrown toenail.  Therefore, the Board concludes that no allegation of fact or law remains as to those issues.  The appeal from the denial of an initial compensable rating for left hallux ingrown toenail must be dismissed.  38 U.S.C. § 7105 (2016).


ORDER

The appeal as to the issue of entitlement to an initial compensable rating for left hallux ingrown toenail is dismissed.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


